Citation Nr: 0639856	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  02-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

5.  Entitlement to a rating greater than 10 percent for a 
right shoulder disability, for the period of August 10, 2001, 
to January 12, 2003.

6.  Entitlement to a rating greater than 20 percent for a 
right shoulder disability, for the period of January 13, 
2003, to December 27, 2004.

7.  Entitlement to a rating greater than 30 percent for a 
right shoulder disability, from December 28, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims for service 
connection for hypertension, anxiety, and right and left knee 
disabilities, and denied his claim for an increased rating 
for a right shoulder disability, then rated as 10 percent 
disabling.  In a January 2003 rating decision, the RO 
increased the disability rating for the veteran's right 
shoulder disability to 20 percent disabling, effective 
January 13, 2003.  In a November 2005 rating decision, the RO 
increased the disability rating for the right shoulder 
disability to 30 percent disabling, effective December 28, 
2004.  

The issues of whether new and material evidence has been 
submitted to reopen his claims for service connection for 
hypertension, anxiety, and right and left knee disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.
FINDINGS OF FACT

1.  From August 10, 2001, to January 12, 2003, the veteran's 
right shoulder disability was manifested by subjective 
complaints of pain and objective evidence of guarding, mild 
loss of strength, and limitation of motion of his right arm 
to 10 degrees above shoulder level with crepitus.

2.  From January 13, 2003, to December 27, 2004, the 
veteran's right shoulder disability was manifested by 
subjective complaints of pain and objective evidence of 
guarding, mild loss of strength, and limitation of motion of 
his right arm to no more than shoulder level with crepitus.

3.  Since December 28, 2004, the veteran's right shoulder 
disability has been manifested by subjective complaints of 
pain; and objective evidence of tenderness to palpation, 
painful motion, guarding, loss of strength, and limitation of 
motion of his right arm to midway between the side and 
shoulder level.  


CONCLUSIONS OF LAW

1.  For the period of August 10, 2001, to January 12, 2003, 
the criteria for a rating in excess of 10 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
(DCs) 5003, 5201, 5202, 5203 (2006).

2.  For the period of January 13, 2003, to December 27, 2004, 
the criteria for a rating in excess of 20 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, DC (DCs) 5003, 5201, 
5202, 5203 (2006).

2.  Since December 28, 2004, the criteria for a rating in 
excess of 30 percent for a right shoulder disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, DC (DCs) 5003, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be analyzed in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2006).  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2006) should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2005).  For the purpose of rating disability 
from arthritis, the shoulder is considered a major joint.  
See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, malunion of the 
humerus, or impairment of the clavicle or scapula.  
Accordingly, the criteria pertaining to those disabilities 
are not applicable in this case.  38 C.F.R. § 4.71a, DCs 
5200, 5202, 5203 (2006).  

The veteran was originally awarded a 10 percent disability 
rating for degenerative arthritis.  The diagnostic criteria 
pertaining to osteoarthritis, however, are not applicable 
where limitation of motion of the shoulder is compensable.  
Thus, 
while the veteran has been diagnosed with degenerative joint 
disease of the right shoulder, the diagnostic criteria 
pertaining to osteoarthritis only apply when limitation of 
motion would be noncompensable under a limitation of motion 
code.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2006). 

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 
5201 (2006) are also applicable.  These criteria provide 
different ratings for the minor arm and the major arm.  The 
veteran has indicated (in various treatment records and in 
testimony) that he is right-handed; therefore, the Board will 
apply the ratings and criteria for the major arm under the 
relevant diagnostic code.

A 20 percent rating is warranted for limitation of arm motion 
to shoulder level.  A 30 percent rating is warranted for 
limitation of arm motion to midway between the side and 
shoulder level.  A 40 percent rating is warranted for 
limitation of arm motion to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2005).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

For the period from August 10, 2001, to January 12, 2003, the 
veteran's right shoulder disability was rated 10 percent 
disabling for arthritis.  For the period from January 13, 
2003, to December 27, 2004, the veteran's right shoulder 
disability was rated 20 percent disabling for limitation of 
motion.  His disability has been rated as 30 percent 
disabling since December 28, 2004.  He seeks an increased 
rating for each period.

A.  August 10, 2001, to January 12, 2003

An October 2001 letter from the veteran's private physician 
shows that range of motion testing of the veteran's right 
shoulder revealed elevation to 80 degrees, no internal 
rotation, and external rotation to 20 degrees.  The 
assessment was rotator cuff tear.  It is not clear from the 
letter, however, when the range of motion testing was 
conducted.

The veteran underwent VA examination in October 2001.  At the 
time of the examination, the veteran complained of right 
anterior shoulder pain upon moving.  Range of motion testing 
revealed abduction to 100 degrees, flexion to 100 degrees, 
internal rotation to 45 degrees, and external rotation to 90 
degrees, with crepitus but without pain.  There was mild loss 
of strength.  There was no additional limitation of motion 
due to repetitive use.

It is not clear when the range of motion testing referenced 
in the October 2001 letter from the veteran's private 
physician was conducted.  The Board finds that the objective 
VA examination in October 2001 is more persuasive evidence 
because it is clear that is was conducted during the period 
under consideration.  Because the veteran's range of motion 
testing on VA examination in October 2001 was better than 
limited to shoulder level (90 degrees), and there are no 
other treatment records relating to the right shoulder during 
this time period, the Board finds that an increased rating is 
not warranted for the period from August 10, 2001 to January 
12, 2003.  

Even considering the effects of pain on use, the evidence 
does not show that the right arm is limited in motion to 
shoulder-level, and thus the requirements for a rating higher 
than 10 percent are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
for the period from August 10, 2001, to January 12, 2003, the 
veteran's right shoulder disability warrants no more than a 
10 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

B.  January 13, 2003, to December 27, 2004

There are no treatment records dated from January 13, 2003, 
to December 27, 2004 referable to a right shoulder 
disability.

The veteran again underwent VA examination in January 2003.  
At the time of the examination, the veteran complained of 
moderate right shoulder pain, with crepitus and weakness.  
Range of motion testing revealed abduction to 85 degrees, 
flexion to 75 degrees, internal rotation to 45 degrees, and 
external rotation to 90 degrees, with crepitus and pain on 
ends of motion.  There was mild loss of strength.  There was 
no additional limitation of motion due to repetitive use.

On VA examination in January 2003, the veteran's right arm 
was limited in motion to shoulder level, but no more.  For 
the period from January 13, 2003, to December 27, 2004, the 
Board finds that the veteran's right shoulder disability 
warrants no more than a 20 percent disability rating under 
DC 5201, as at no time was his range of motion limited in any 
respect to midway between side and shoulder-level.  38 C.F.R. 
§ 4.71a, DC 5201.  Rather, the records show that the veteran 
has range of motion limited to shoulder-level.  Even 
considering the effects of pain on use, the evidence does not 
show that the right arm is limited in motion to midway 
between side and shoulder-level, and thus the requirements 
for a rating higher than 20 percent are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
for the period from January 13, 2003 to December 27, 2004, 
the veteran's right shoulder disability  warranted no more 
than a 20 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

C.  Since December 28, 2004

There are no treatment records dated after December 28, 2004, 
referable to a right shoulder disability.

The veteran underwent VA examination for aid and attendance 
purposes in October 2005.  Range of motion testing of the 
right shoulder at that time revealed forward flexion to 50 
degrees and abduction to 45 degrees, due to moderate pain 
that increased with intensity of motion.  There was moderate 
tenderness to palpation on the posterior aspect of the right 
shoulder, and in the acromioclavicular joint.  

On VA examination in October 2005, the veteran's right arm 
was limited in motion to midway between the side and shoulder 
level, but was not limited to 25 degrees from the side.  For 
the period since December 28, 2004, the Board finds that the 
veteran's right shoulder disability warrants no more than a 
30 percent disability rating under DC 5201, as at no time has 
his range of motion been limited in any respect to more than 
midway between side and shoulder-level.  38 C.F.R. § 4.71a, 
DC 5201.  Rather, the records show that the veteran has range 
of motion limited to midway between the side and 
shoulder-level.  Even considering the effects of pain on use, 
the evidence does not show that the right arm is limited in 
motion to 25 degrees from the side, and thus the requirements 
for a rating higher than 30 percent are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
since December 28, 2004, the veteran's right shoulder 
disability has warranted no more than a 30 percent rating.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, May 2002, 
and January 2005; rating decisions in March 2002, July 2002, 
January 2003, and November 2005; a statement of the case in 
July 2002; and a supplemental statement of the case in 
January 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case.  The veteran was sent 
additional notification in August 2006 that reiterated the 
criteria of which he had already been informed.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to the claims for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

A rating in excess of 10 percent for a right shoulder 
disability for the period of August 10, 2001, to January 12, 
2003 is denied.

A rating in excess of 20 percent for a right shoulder 
disability for the period of January 13, 2003, to December 
27, 2004 is denied. 

A rating in excess of 30 percent for a right shoulder 
disability since December 28, 2004, is denied.


REMAND

The veteran's claims for service connection for right and 
left knee disabilities were previously denied in an August 
1993 rating decision.  In a March 2002 rating decision, the 
RO declined to reopen the claims.  While the RO determined 
that new and material evidence had not been submitted, the 
Board, must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  The decision of the United States Court of Appeals 
for Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claims for service connection.  On 
remand, the veteran should be so notified.

Additionally, in a statement received in May 2002, the 
veteran disagreed with the denial of his applications to 
reopen his claims for service connection for hypertension and 
anxiety.  It does not appear from a review of the claims 
folder that the veteran has been issued a statement of the 
case on these issues.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for right and left knee 
disabilities, (i.e., describes what new 
and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion relating his right 
and left knee disabilities to his 
period of active service, to an event 
or injury in service, or to a service-
connected disability).  

2.  Send the veteran and his 
representative a statement of the case 
on the issues of whether new and 
material evidence has been submitted to 
reopen claims of entitlement to service 
connection for hypertension and 
anxiety.  He should be informed of his 
appeal rights.

3.  Then, readjudicate the veteran's 
applications to reopen his claims for 
service connection for right and left 
knee disabilities.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity 
for response.  Thereafter, the case 
should be returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


